OPINION — AG — ** DUAL POSITIONS — STATE AGENCY OFFICERS ** 73 O.S. 83.1 [73-83.1], WHICH PROPOSES THAT THE SECRETARY MEMBER OF THE OKLAHOMA TAX COMMISSION BECOMES THE EXECUTIVE SECRETARY OF THE CAPITOL IMPROVEMENT AND ZONING COMMISSION AT AN ADDITIONAL SALARY AND 62 O.S. 139.44 [62-139.44], WHICH PROPOSES THAT THE VICE CHAIRMAN OF THE OKLAHOMA TAX COMMISSION BECOMES THE EXECUTIVE SECRETARY OF THE STATE EMERGENCY FUND BOARD AT AN ADDITIONAL SALARY WOULD BE CONSTITUTIONAL IF ENACTED INTO LAW. (DUAL OFFICE HOLDING STATE OFFICER, APPROPRIATION OF ADDITIONAL SALARY) CITE: ARTICLE XXIII, SECTION 10, ARTICLE VI, SECTION 34 73 O.S. 83.1 [73-83.1] (W. J. MONROE)